Name: Commission Regulation (EEC) No 1744/85 of 25 June 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff
 Date Published: nan

 No L 167/18 Official Journal of the European Communities 27. 6 . 85 COMMISSION REGULATION (EEC) No 1744/85 of 25 June 1985 establishing unit values (or the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 28 June 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1985. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4 . 1984, p . 25 . 27. 6. 85 Official Journal of the European Communities No L 167/19 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg "net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ) 07.01 A II New potatoes 847 150,80 41,99 128,02 13,39 26753 47,35 10,69 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 5610 997,88 277,86 847,13 88,65 177031 313,36 70,74 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,84 77,97 237,60 24,95 49663 88,00 20,01 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 770,99 214,68 654,51 68,49 136779 242,1 1 54,66 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 4624 822,54 229,04 698,27 73,07 145924 258,30 58,31 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,05 53,86 164,34 17,22 34406 60,91 14,03 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 10877 1 934,78 538,75 1 642,48 171,89 343243 607,57 137,16 1.30 07.01-451 07.01-47J 07.01 F II Beans (of the species Phaseolus) 3599 640,23 178,27 543,50 56,88 113580 201,04 45,38 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,66 111,35 339,34 35,63 70927 125,69 28,57 1.40 ex 07.01-54 ex 07.01 G II Carrots 1211 215,47 59,99 182,91 19,14 38226 67,66 15,27 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 07.01-63 ex 07.01 H Onions (other than sets) 771 137,23 38,21 116,49 12,19 24345 43,09 9,72 1.70 07.01-67 ex 07.01 H Garlic 5994 1066,16 296,87 905,09 94,72 189144 334,80 75,58 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80 07.01 K Asparagus : \ \\ 1.80.1 ex 07.01-71  green 16848 2996,81 834,47 2544,06 266,24 531 652 941,07 212,46 1.80.2 ex 07.01-71  other 6005 1068,14 297,43 906,77 94,89 189495 335,42 75,72 1.90 07.01-73 07.01 L Artichokes 2721 484,23 134,91 411,15 43,17 85936 152,28 34,62 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 2969 528,27 147,10 448,46 46,93 93718 165,89 37,45 1.110 07.01-81 1 07.01-82 [ 07.01 PI Cucumbers 2146 381,88 106,33 324,19 33,92 67748 1 19,92 27,07 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2349 418,81 116,51 355,45 37,18 74293 131,52 30,27 1.120 07.01-93 07.01 S Sweet peppers 2609 464,15 129,24 394,03 41,23 82344 145,75 32,90 1.130 07.01-97 07.01 T II Aubergines 2697 479,83 133,61 407,34 42,63 85125 150,68 34,01 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1050 186,68 52,01 158,62 16,61 33127 58,63 13,34 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 2216 394,20 109,76 334,65 35,02 69934 123,79 27,94 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 2674 475,64 132,44 403,79 42,25 84383 149,36 33,72 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 1873 333,30 92,81 282,94 29,61 59130 104,66 23,62 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7411 1318,26 367,07 1 119,10 117,11 233868 413,96 93,45 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10477 1 863,70 518,95 1582,14 165,57 330632 585,25 132,12 2.50\ 08.02 A I Sweet oranges, fresh : l || 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 4305 766,19 213,47 650,55 68,31 135975 240,96 54,79 No L 167/20 Official Journal of the European Communities 27. 6. 85 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17 J  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2584 459,69 128,00 390,25 40,84 81553 144,35 32,59 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2046 363,94 101,34 308,96 32,33 64566 114,28 25,80 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3733 664,06 184,91 563,74 58,99 117809 208,53 47,07 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 440,92 123,03 375,36 39,33 78585 139,13 32,06 2.60.3 08.02.28 08.02 B I  Clementines 2589 458,86 128,34 391,37 41,12 81830 144,84 33,59 2.60.4 08.02-34 1 * 08.02-37 1 ex 08.02 B II  Tangerines and others 2344 416,99 116,11 353,99 37,04 73976 130,94 29,56 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3567 634,48 176,67 538,62 56,36 112561 199,24 44,98 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70II  white 2896 515,29 143,48 437,44 45,78 91415 161,81 36,53 2.80.2 ex 08.02-70li  pink 3446 613,09 170,71 520,47 54,46 108766 192,52 43,46 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 5464 972,03 270,66 825,18 86,35 172444 305,24 68,91 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5958 1 059,79 295,10 899,68 94,15 188013 332,80 75,13 2.95 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3345 595,08 165,70 505,18 52,86 105572 186,87 42,18 2.110 08.06-33 I \I\ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3587 638,20 177,71 541,78 56,69 113221 200,41 45,24 2.120 08.07-10 08.07 A Apricots 3493 621,39 173,03 527,51 55,20 110239 195,13 44,05 2.130 ex 08.07-32 ex 08.07 B Peaches 4556 810,44 225,67 688,00 72,00 143778 254,50 57,45 2.140 ex 08.07-32 ex 08.07 B Nectarines 4828 858,80 239,13 729,05 76,29 152356 269,68 60,88 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 2016 358,76 99,90 304,56 31,87 63647 112,66 25,43 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 3998 711,30 198,06 603,84 63,19 126189 223,36 50,42 2.170 08.08-11 1 08.08-15 f 08.08 A Strawberries 4.594 816,53 227,53 693,79 72,68 144895 256,45 58,38 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 1629 289,75 80,68 245,98 25,74 51404 90,99 20,54 2.190 ex 08.09 Melons (other than water melons :||Il II\||I 2.190.1 ex 08.09-19  elongated 2730 485,66 135,23 412,29 43,14 86160 152,51 34,43 2.190.2 ex 08.09-19||  other 3811 677,97 188,78 575,55 60,23 120277 212,90 48,06 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 12207 2171,32 604,61 1 843,29 192,90 385207 681,85 153,93 2.202 ex 08.09-90 ex 08.09 Khakis 2153 383,02 106,65 325,16 34,02 67951 120,27 27,15 2.203 ex 08.09-90 ex 08.09 Lychees 10779 1914,40 535,25 1 634,44 171,84 337507 605,71 146,30